DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on March 31, 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 of U.S. Patent No. 10,922,004 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-12, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinnappan et al. (Pub. No. US 2002/0082932).

Claim 1:
Chinnappan et al. disclose a system for migrating data records, comprising: 
at least one computer-readable storage medium including a set of instructions for migrating data records [figs. 1, 4; par. 0024 – Global content directory (GCD) is implemented using one or more servers or computers.]; and 
at least one processor in communication with the computer-readable storage medium [figs. 1, 4; par. 0024 – GCD is implemented using one or more servers or computers.], wherein when executing the set of instructions, the at least one processor is directed to: 
query data in a data storage system comprising a plurality of slave nodes [figs. 1, 4; pars. 0024, 0054 – GCD queries seller databases on behalf of a buyer];  
determine, from a plurality of data records in the plurality of slave nodes, at least one candidate data record that satisfies a first condition [par. 0054 – GCD determines whether a particular seller database has been requested a number of times by a buyer.]
identify, from the plurality of slave nodes, at least one candidate slave node that satisfies a second condition, wherein the second condition is associated with a count of data records that satisfy the first condition in a candidate slave node or a total count of data records in the candidate slave node [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times.]; and 
in response to determining that the number of the at least one candidate slave node is not less than a threshold value, migrate the at least one candidate data record to at least one target slave node [pars. 0024, 0054 – GCD migrates the data to a node closer to the buyer when it is determined that at least one database is not in close proximity to the buyer. The threshold value is 0.]. 
 
Claim 2 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the second condition includes that the count of data records that satisfy the first condition in a candidate slave node is not less than a first threshold [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. The threshold is 0.]. 
 
Claim 4 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the first condition is associated with a count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node [par. 0056 – It is determined how many times data has been requested by a buyer and when the data has been accessed a threshold number of times, it may be cached (i.e. migrated) to the buyer.]. 
 
Claim 5 (as applied to claim 4 above):
Chinnappan et al. disclose, 
wherein the first condition includes that the count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node is not less than a third threshold [pars. 0024, 0054 – It is determined that a node has data that has been requested a more than a threshold number of times. The threshold is 0.]. 

Claim 8 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the data storage system is a distributed data storage system [pars. 0024, 0054 – GCD is a central access point for data spread across a number of seller databases]. 
 
Claim 9 (as applied to claim 1 above):

in response to determining that a first data record in the current slave node satisfies the first condition, determine whether a current slave node of the plurality of slave nodes satisfies the second condition [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer in response to the database being accessed a number of times by the buyer.]. 
 
Claim 10 (as applied to claim 1 above):
Chinnappan et al. disclose, 
wherein the threshold value corresponds to a count of the plurality of slave nodes in the data storage system [pars. 0024, 0054 – The threshold is 0 and is a count value of the plurality of slave nodes (i.e. the threshold is 0 nodes, such that a count of one or more nodes satisfies the threshold). The claim does not specify how the threshold corresponds to the number of the plurality of slave nodes. If it is intended that the threshold is equal to the total number of the plurality of slave nodes, Examiner suggests amending the claim]. 
 
Claim 11:
Chinnappan et al. disclose a method for migrating data records, comprising: 
querying data in a data storage system comprising a plurality of slave nodes [figs. 1, 4; pars. 0024, 0054 – GCD queries seller databases on behalf of a buyer];  
determining, from a plurality of data records in the plurality of slave nodes, at least one candidate data record that satisfies a first condition [par. 0054 – GCD determines whether a particular seller database has been requested a number of times by a buyer.];  
identifying, from the plurality of slave nodes, at least one candidate slave node that satisfies a second condition, wherein the second condition is associated with a count of data records that satisfy the first condition in a candidate slave node or a total count of data records in the candidate slave node [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times.]; and 
in response to determining that the number of the at least one candidate slave node is not less than a threshold value, migrating the at least one candidate data record to at least one target slave node [pars. 0024, 0054 – GCD migrates the data to a node closer to the buyer when it is determined that at least one database is not in close proximity to the buyer. The threshold value is 0.]. 
 
Claim 12 (as applied to claim 11 above):
Chinnappan et al. disclose, 
wherein the second condition includes that the count of data records that satisfy the first condition in a candidate slave node is not less than a first threshold [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times. The threshold is 0.]. 
 
Claim 14 (as applied to claim 11 above):
Chinnappan et al. disclose, 
wherein the first condition is associated with a count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node [par. 0056 – It is determined how many times data has been requested by a buyer and when a the data has been accessed a threshold number of times, it may be cached (i.e. migrated) to the buyer.]. 
 
Claim 15 (as applied to claim 14 above):
Chinnappan et al. disclose, 
wherein the first condition includes that the count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node is not less than a third threshold [pars. 0024, 0054 – It is determined that a node has data that has been requested a more than a threshold number of times. The threshold is 0.]. 
 
Claim 18 (as applied to claim 11 above):

wherein the data storage system is a distributed data storage system [pars. 0024, 0054 – GCD is a central access point for data spread across a number of seller databases]. 
 
Claim 19 (as applied to claim 11 above):
Chinnappan et al. disclose, wherein the identifying the at least one candidate slave node that satisfies the second condition includes: 
in response to determining that a first data record in the current slave node satisfies the first condition, determining whether a current slave node of the plurality of slave nodes satisfies the second condition [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer in response to the database being accessed a number of times by the buyer.]. 
 
Claim 20:
Chinnappan et al. disclose a non-transitory computer-readable medium, comprising at least one set of instructions for migrating data records, wherein when executed by at least one processor, the at least one set of instructions directs the at least one processor to: 
query data in a data storage system comprising a plurality of slave nodes [figs. 1, 4; pars. 0024, 0054 – GCD queries seller databases on behalf of a buyer];  
determine, from a plurality of data records in the plurality of slave nodes, at least one candidate data record that satisfies a first condition [par. 0054 – GCD determines whether a particular seller database has been requested a number of times by a buyer.];  
identify, from the plurality of slave nodes, at least one candidate slave node that satisfies a second condition, wherein the second condition is associated with a count of data records that satisfy the first condition in a candidate slave node or a total count of data records in the candidate slave node [pars. 0024, 0054 – GCD determines that the seller database is not in close proximity to the buyer, when it is determined that the node has data that has been requested a threshold number of times.]; and 
in response to determining that the number of the at least one candidate slave node is not less than a threshold value, migrate the at least one candidate data record to at least one target slave node [pars. 0024, 0054 – GCD migrates the data to a node closer to the buyer when it is determined that at least one database is not in close proximity to the buyer. The threshold value is 0.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnappan et al. (Pub. No. US 2002/0082932) as applied to claims 5 and 15 above, respectively, and further in view of Jones (U.S. Patent No. 8,825,976).

Claims 6 and 16 (as applied to claims 5 and 15 above, respectively):
Chinnappan et al. disclose all the limitations above but do not specifically disclose, 
wherein the first condition is further associated with a total count of data queries in the data storage system. 
In the same field of endeavor, Jones discloses:
wherein the first condition is further associated with a total count of data queries in the data storage system [fig. 2A; column 2, lines 41-55 and 63-67 – A value of the total number of reads is maintained and data is migrated when the ratio between its read count and the total number of counts exceeds a threshold.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chinnappan et al. to include migrating, as taught by Jones, in order to normalize the hotness of data against the total number of queries.

Claims 7 and 17 (as applied to claims 6 and 16 above, respectively):
Jones discloses, 
wherein the first condition further includes that a ratio of the count of transmissions of the at least one candidate data record from the at least one candidate slave node to the target slave node to the total count of data queries in the data storage system is not less than a fourth threshold [fig. 2A; column 2, lines 41-55 and 63-67 – A value of the total number of reads is maintained and data is migrated when the ratio between its read count and the total number of counts exceeds a threshold.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



10 February 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139